—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 23, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment after leaving work early without permission. Claimant’s application for unemployment insurance benefits was denied upon the Unemployment Insurance Appeal Board’s finding that claimant was terminated for misconduct.
Although claimant asserts that he was permitted to leave work to attend a doctor’s appointment, the Board found otherwise after accepting the employer’s testimony to the contrary. The Board is entitled to resolve credibility issues (see, Matter of Santos [Hudacs], 206 AD2d 575). We find that substantial evidence supports the Board’s decision (see, Matter of Cassaro [Sweeney], 221 AD2d 790, 791) and, accordingly, it must be affirmed.
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.